Citation Nr: 1208649	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran was afforded a Travel Board hearing in August 2007.  A transcript of the testimony offered at this hearing has been associated with the record.  

In July 2010 this matter was last before the Board at which time it was remanded for further development.  


FINDINGS OF FACT

The claim of entitlement to service connection for PTSD was granted by the RO in a December 2011 rating decision; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for PTSD because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

With respect to the issue of service connection for PTSD, the appellant timely appealed an April 2005 rating decision which denied the claim.  After the SOC was issued in May 2006, the appellant submitted a timely Substantive Appeal in July 2006.  In July 2010 the Board remanded the claim for further development and the RO granted service connection for PTSD in a rating decision issued in December 2011.  Therefore, the rating decision favorably resolved that issue.  Thus, the issue of entitlement to service connection for PTSD has been rendered moot, and that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed.


ORDER

Because the appellant's claim for service connection for PTSD has been rendered moot by the RO's having granted service connection for PTSD, the appeal is dismissed by the Board for lack of jurisdiction.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


